DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16, 18-21, 23-28, and 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voellmicke (US 2008/0154377 A1).
Claim 15. Voellmicke discloses a system for spinal surgery in an intervertebral space between a superior vertebra and an inferior vertebra, comprising: an implant (see Fig. 3A) for implantation in the intervertebral space, wherein the implant comprises a superior side (upper surface 65) for contacting the superior vertebra, an opposite inferior side (lower surface 67) for contacting the inferior vertebra, and an instrument connection feature (proximal end surfaces 69); and an instrument (see Fig. 3B) comprising an implant connection feature (arms 101) and a friction-reducing feature (upper arm 119), wherein the instrument is connectable to the implant, wherein the instrument comprises first, second, and third states; wherein in the first state, the implant connection feature is in an unlocked state and the friction-reducing feature is in a disengaged state, wherein in the unlocked state, the implant connection feature is not fixed to the instrument connection feature, wherein when the instrument is connected to the implant and the friction-reducing feature is in the disengaged state, the friction-reducing feature is spaced apart from the implant so that no portion of the instrument extends over the superior side of the implant (when the instrument is not in any contact with the implant as shown in Fig. 3B); wherein in the second state, the implant connection feature is in a locked state and the friction-reducing feature is in an engaged state, wherein when the instrument is connected to the implant and the implant connection feature is in the locked state, the implant connection feature is fixed to the instrument connection feature, wherein when the instrument is connected to the implant and the friction-reducing feature is in the engaged state, the friction-reducing feature engages the superior side of the implant in a manner that reduces overall friction of insertion of the implant between the superior vertebra and the inferior vertebra (when the instrument is fully connected to the implant as shown in Fig. 3D); wherein in the third state, the implant connection feature is in the locked state and the friction-reducing feature is in the disengaged state (when arms 101 of outer annulus 85 remain engaged with proximal end surfaces 69 after inner rod 111 is withdrawn – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 16. Voellmicke discloses wherein when the instrument is connected to the implant, no portion of the instrument extends over the inferior side of the implant (when arms 101 of outer annulus 85 remain engaged with proximal end surfaces 69 after inner rod 111 is withdrawn – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 18. Voellmicke discloses wherein the friction-reducing feature is a tab (upper arm 119) of the instrument, wherein when the instrument is connected to the implant and the tab is in the engaged state, the tab protrudes superiorly beyond the superior side of the implant to reduce friction on the superior side of the implant (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79) (Figs. 3A-3D; para. 0185).  
Claim 19. Voellmicke discloses wherein the implant comprises a slot (see Fig. 3A inset on pg. 10) extending across the superior side of the implant, when the instrument is connected to the implant and the tab is in the engaged state, the tab is received in the slot (Figs. 3A-3D; para. 0185).  
Claim 20. Voellmicke discloses wherein when the instrument goes between the second and third states, the tab slides relative to the slot (withdrawal of inner rod 111 would cause upper arm 119 to slide relative to the slot – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 21. Voellmicke discloses system for spinal surgery in an intervertebral space between a superior vertebra and an inferior vertebra, the system comprising: an implant (see Fig. 3A) for implantation in the intervertebral space, the implant comprising: a superior side (upper surface 65) configured to contact the superior vertebra; an opposite inferior side (lower surface 67) configured to contact the inferior vertebra; and an instrument connection feature (proximal end surfaces 69); and an instrument (see Fig. 3B) comprising: an implant connection feature (arms 101) connectable to the instrument connection feature; and a friction-reducing feature (upper arm 119) comprising: an engaged state in which the friction-reducing feature covers at least part of the superior side in a manner that reduces overall friction between the superior side and the superior vertebra (see Fig. 3D); and a disengaged state in which the friction-reducing feature is withdrawn such that the friction-reducing feature does not reduce the overall friction (when arms 101 of outer annulus 85 remain engaged with proximal end surfaces 69 after inner rod 111 is withdrawn – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 23. Voellmicke discloses wherein the friction-reducing feature is a tab (upper arm 119) of the instrument, wherein when the instrument is connected to the implant and the tab is in the engaged state, the tab protrudes superiorly beyond the superior side of the implant to reduce friction on the superior side of the implant (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79) (Figs. 3A-3D; para. 0185).  
Claim 24. Voellmicke discloses wherein the implant comprises a slot (see Fig. 3A inset on pg. 10) extending across the superior side of the implant, wherein when the instrument is connected to the implant and the tab is in the engaged state, the tab is received in the slot (Figs. 3A-3D; para. 0185).  
Claim 25. Voellmicke discloses wherein when the tab goes between the engaged state and the disengaged state, the tab slides relative to the slot (withdrawal of inner rod 111 would cause upper arm 119 to slide relative to the slot – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 26. Voellmicke discloses wherein: the superior side comprises superior teeth (teeth 79) that extend superiorly to engage the superior vertebra; and in the engaged state, the friction-reducing feature prevents the superior teeth from fully engaging the superior vertebra (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79, which would prevent teeth 79 from fully engaging the vertebra) (Figs. 3A-3D; para. 0185).  
Claim 27. Voellmicke discloses wherein: the instrument connection feature is on a trailing end (trailing end 71) of the implant; the superior side comprises superior teeth (teeth 79 located close to leading end 51) that extend superiorly to engage the superior vertebra; and the superior teeth are oriented generally away from the trailing end (teeth 79 located close to leading end 51 are oriented, or positioned, generally away from the trailing end) (Figs. 3A-3D; para. 0185).  
Claim 28. Voellmicke discloses wherein: the inferior side comprises inferior teeth (teeth 79 located close to trailing end 71 – note that para. 0078 states that lower surface 67 also includes teeth 79) that extend inferiorly to engage the inferior vertebra; and the inferior teeth are oriented generally toward from the trailing end (teeth 79 located close to trailing end 71 are oriented, or positioned, generally toward the trailing end) (Figs. 3A-3D; para. 0185).  
Claim 32. Voellmicke discloses a system for spinal surgery in an intervertebral space between a superior vertebra and an inferior vertebra, the system comprising: an implant (see Fig. 3A) for implantation in the intervertebral space, the implant comprising: a superior side (upper surface 65) configured to contact the superior vertebra; an opposite inferior side (lower surface 67) configured to contact the inferior vertebra; and an instrument connection feature (proximal end surfaces 69); and an instrument (see Fig. 3B) comprising: an implant connection feature (arms 101) connectable to the instrument connection feature; and a friction-reducing feature (upper arm 119) comprising: an engaged state in which the friction-reducing feature covers at least part of the superior side in a manner that reduces friction between the superior side and the superior vertebra (see Fig. 3D); and a disengaged state in which the friction-reducing feature is withdrawn such that the friction-reducing feature does not reduce the friction (when arms 101 of outer annulus 85 remain engaged with proximal end surfaces 69 after inner rod 111 is withdrawn – see para. 0100); wherein: the superior side comprises defines a superior profile; and in the engaged state, the friction-reducing feature extends superiorly beyond at least part of the superior profile (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79) (Figs. 3A-3D; para. 0185).  
Claim 33. Voellmicke discloses wherein: the friction-reducing feature is a tab (upper arm 119) of the instrument; the implant comprises a slot (see Fig. 3A inset on pg. 10) extending across the superior side of the implant; when the instrument is connected to the implant and the tab is in the engaged state, the tab is received in the slot; and when the tab goes between the engaged state and the disengaged state, the tab slides relative to the slot (withdrawal of inner rod 111 would cause upper arm 119 to slide relative to the slot – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 34. Voellmicke discloses wherein: the superior side comprises superior teeth (teeth 79 located close to leading end 51) that extend superiorly to engage the superior vertebra; the inferior side comprises inferior teeth (teeth 79 located close to trailing end 71 – note that para. 0078 states that lower surface 67 also includes teeth 79) that extend inferiorly to engage the inferior vertebra; in the engaged state, the friction-reducing feature prevents the superior teeth from fully engaging the superior vertebra (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79, which would prevent teeth 79 from fully engaging the vertebra); the instrument connection feature is on a trailing end (trailing end 71) of the implant; the superior teeth are oriented generally away from the trailing end (teeth 79 located close to leading end 51 are oriented, or positioned, generally away from the trailing end); and the inferior teeth are oriented generally toward from the trailing end (teeth 79 located close to trailing end 71 are oriented, or positioned, generally toward the trailing end) (Figs. 3A-3D; para. 0185).  
Claim 35. Voellmicke discloses a system for spinal surgery in an intervertebral space between a superior vertebra and an inferior vertebra, the system comprising: an implant (see Fig. 3A) for implantation in the intervertebral space, the implant comprising: a superior side (upper surface 65) configured to contact the superior vertebra; an opposite inferior side (lower surface 67) configured to contact the inferior vertebra; and an instrument connection feature (proximal end surfaces 69); and an instrument (see Fig. 3B) comprising: an implant connection feature (arms 101) connectable to the instrument connection feature; and a friction-reducing feature (upper arm 119) comprising: an engaged state in which the friction-reducing feature covers at least part of the superior side in a manner that reduces friction between the superior side and the superior vertebra (see Fig. 3D); and a disengaged state in which the friction-reducing feature is withdrawn such that the friction-reducing feature does not reduce the friction (when arms 101 of outer annulus 85 remain engaged with proximal end surfaces 69 after inner rod 111 is withdrawn – see para. 0100); wherein: the superior side comprises superior teeth (teeth 79 located close to leading end 51) that extend superiorly to engage the superior vertebra; and in the engaged state, the friction-reducing feature prevents the superior teeth from fully engaging the superior vertebra (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79, which would prevent teeth 79 from fully engaging the vertebra) (Figs. 3A-3D; para. 0185).  
Claim 36. Voellmicke discloses wherein: the friction-reducing feature is a tab (upper arm 119) of the instrument; when the instrument is connected to the implant and the tab is in the engaged state, the tab protrudes superiorly beyond the superior side of the implant to reduce friction on the superior side of the implant (Fig. 3D shows that upper arm 119 protrudes superiorly to teeth 79); the implant comprises a slot (see Fig. 3A inset on pg. 10) extending across the superior side of the implant; when the instrument is connected to the implant and the tab is in the engaged state, the tab is received in the slot; and when the tab goes between the engaged state and the disengaged state, the tab slides relative to the slot (withdrawal of inner rod 111 would cause upper arm 119 to slide relative to the slot – see para. 0100) (Figs. 3A-3D; para. 0185).  
Claim 37. Voellmicke discloses wherein: the inferior side comprises inferior teeth (teeth 79 located close to trailing end 71 – note that para. 0078 states that lower surface 67 also includes teeth 79) that extend inferiorly to engage the inferior vertebra; the instrument connection feature is on a trailing end (trailing end 71) of the implant; the superior teeth are oriented generally away from the trailing end (teeth 79 located close to leading end 51 are oriented, or positioned, generally away from the trailing end); and the inferior teeth are oriented generally toward from the trailing end (teeth 79 located close to trailing end 71 are oriented, or positioned, generally toward the trailing end) (Figs. 3A-3D; para. 0185).
[AltContent: textbox (Slot)]










Allowable Subject Matter
Claims 29-31 are allowed.
Claims 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Woods et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773